

Exhibit 10.1
 
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


This Second Amendment to Employment Agreement (this “Amendment”) is made and
entered into this 30th day of December, 2010, by and between Gary G. Brandt
(“Brandt”) and Arbinet Corporation (the “Employer”).
 
WITNESSETH
 
WHEREAS, Brandt and the Employer entered into an Employment Agreement made as of
October 1, 2009, as amended by the First Amendment to Employment Agreement made
as of August 9, 2010 (as amended, the “Agreement”); and
 
WHEREAS, Brandt and the Employer desire to amend the Agreement to clarify that
the benefits and payments payable upon termination of Brandt’s employment under
certain circumstances do not constitute non-qualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Section 4(e)(iii)(A) of the Agreement is deleted in its entirety
and restated to read as follows:
 
(iii)         Commuting, Living and Relocation Expenses.  Brandt will be
entitled to the following reimbursements for commuting, living and relocation
expenses; provided, however, that the following rules apply, in accordance with
the Employer’s policies and procedures for its senior management employees: (i)
in no event shall any reimbursement be paid after the last day of the taxable
year following the taxable year in which the expense was incurred; (ii) the
amount of reimbursable expenses incurred in one tax year shall not affect the
expenses eligible for reimbursement in any other tax year; and (iii) the right
to reimbursement for expenses is not subject to liquidation or exchange for any
other benefit.
 
(A)           Until the earliest of Brandt’s termination of employment with
Employer or its successor (as the case may be) or May 31, 2011 or Brandt’s
relocation to the Herndon, Virginia area, Brandt shall be entitled to
reimbursement by the Employer for up to Five Thousand Five Hundred Dollars
($5,500) per month of Brandt’s reasonable and documented out-of-pocket expenses
incurred by him for living expenses in the Herndon, Virginia area and travel to
and from Brandt’s residence in Connecticut.
 
2.           Section 7(b) of the Agreement is deleted in its entirety and
restated to read as follows:
 
(b)           Termination by the Employer Without Cause Before a Change of
Control.  In the event of termination of Brandt’s employment with the Employer
before a Change of Control pursuant to Section 6(c) above and subject to
Brandt’s agreement to a release of any and all legal claims in a form reasonably
satisfactory to the Employer and Brandt (excluding any indemnification or other
obligations hereunder which survive termination of this Agreement) (the
“Release”), and such Release becoming effective and irrevocable prior to the day
that is the forty-fifth (45th) day following the effective date of the
termination of Brandt’s employment, the Employer shall provide to Brandt the
following termination benefits (“Termination Benefits”):
 
(i)           a lump sum payment equal to twelve (12) months of Brandt’s Salary
at the rate then in effect pursuant to Section 4(a); and
 
(ii)          a lump sum payment of an amount equal to any employer contribution
that would have been made by the Employer pursuant to any continuation of group
health plan benefits to the extent authorized by and consistent with 29 U.S.C. §
1161 et seq. (commonly known as “COBRA”) for twelve (12) months or until Brandt
commences employment, if earlier, subject to payment of premiums by Brandt at
the active employees’ rate.
 
 
 

--------------------------------------------------------------------------------

 
 
The payments provided for in Section 7(b) shall be payable to Brandt on or
before the forty-fifth (45th) day following the effective date of the
termination of Brandt’s employment.  The Employer's liability for severance
pursuant to Section 7(b) shall be reduced by the amount of any severance pay
paid to Brandt pursuant to any severance pay plan or stay bonus plan. However,
Brandt shall not be obligated to mitigate the amount of any payment provided for
in this Agreement by seeking employment or otherwise and such amounts shall not
be reduced by any compensation or earnings Brandt may receive from a future
employer following termination of his employment with Employer.  Notwithstanding
the foregoing, nothing in this Section 7(b) shall be construed to affect
Brandt's right to receive COBRA continuation at Brandt's own cost to the extent
that the Brandt may continue to be entitled to COBRA continuation after the
Brandt’s right to cost sharing under Section 7(b)(i) ceases. Brandt shall be
obligated to give prompt notice of the date of commencement of any employment
during the benefits continuation period and shall respond promptly to any
reasonable inquiries concerning any employment in which Brandt engages during
the benefits continuation period.
 
3.           Section 7(d) of the Agreement is deleted in its entirety and
restated to read as follows:
 
(d)           Termination by the Employer without Cause or by Brandt for Good
Reason following a Change of Control.  In the event of termination of Brandt’s
employment with the Employer pursuant to Section 6(b) or Section 6(c) above
within twelve (12) months following a Change of Control and subject to Brandt’s
execution of the Release, and such Release becoming effective and irrevocable
prior to the day that is the forty-fifth (45th) day following the effective date
of the termination of Brandt’s employment, the Employer shall provide to Brandt
the following termination benefits (“Termination Benefits”):
 
(i)           a lump sum payment equal to twelve (12) months of Brandt’s Salary
at the rate then in effect pursuant to Section 4(a); and
 
(ii)          a lump sum payment of an amount equal to any employer contribution
that would have been made by the Employer pursuant to any continuation of group
health plan benefits to the extent authorized by and consistent with 29 U.S.C. §
1161 et seq. (commonly known as “COBRA”) for twelve (12) months or until Brandt
commences employment, if earlier, subject to payment of premiums by Brandt at
the active employees’ rate.
 
The payments provided for in Section 7(d) shall be payable to Brandt on or
before the forty-fifth (45th) day following the effective date of the
termination of Brandt’s employment.  The Employer's liability for severance
pursuant to Section 7(d) shall be reduced by the amount of any severance pay
paid to Brandt pursuant to any severance pay plan or stay bonus plan of the
Employer. However, Brandt shall not be obligated to mitigate the amount of any
payment provided for in this Agreement by seeking employment or otherwise and
such amounts shall not be reduced by any compensation or earnings Brandt may
receive from a fixture employer following termination of his employment with
Employer. Notwithstanding the foregoing, nothing in this Section 7(d) shall be
construed to affect Brandt's right to receive COBRA continuation entirely at
Brandt's own cost to the extent that the Executive may continue to be entitled
to COBRA continuation after the Executive's right to cost sharing under Section
7(d)(i) ceases. Brandt shall be obligated to give prompt notice of the date of
commencement of any employment during the benefits continuation period and shall
respond promptly to any reasonable inquiries concerning any employment in which
Brandt engages during the benefits continuation period.
 
 
 

--------------------------------------------------------------------------------

 

4.           Section 7(f) of the Agreement is deleted in its entirety and
restated to read as follows:
 
(f)           Payment of Termination Benefits.  The Termination Benefits do not
constitute non-qualified deferred compensation subject to Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”) pursuant to
Treas. Reg. §1.409A- (1)(b)(4) and §1.409A- (1)(b)(9)(iii) in that they are
payable within the “short-term deferral” period or only upon an involuntary
separation of service of Brandt.  If any of the Termination Benefits do
constitute non-qualified deferred compensation subject to Section 409A, then the
following interpretations apply to Sections 6(b) and (d):  (i) any termination
of Brandt’s employment triggering payment of the benefits under Sections 6(b) or
(d)  must constitute a “separation from service” under Section 409A(a)(2)(A)(i)
of the Code and Treas. Reg. §1.409A-1(h) before distribution of such benefits
can commence; (ii) to the extent that the termination of Brandt’s employment
does not constitute a separation of service under Section 409A(a)(2)(A)(i) of
the Code and Treas. Reg. §1.409A-1(h) (as the result of further services that
are reasonably anticipated to be provided by Brandt to the Employer at the time
Brandt’s employment terminates), any benefits payable under Sections 6(b) or (d)
that constitute deferred compensation under Section 409A of the Code shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 6(f) shall not cause
any forfeiture of benefits on Brandt’s part, but shall only act as a delay until
such time as a “separation from service” occurs; (iii) if Brandt is a “specified
employee” (as that term is used in Section 409A of the Code and regulations and
other guidance issued thereunder) on the date his separation from service
becomes effective, any benefits payable under Sections 6(b) or (d) that
constitute non-qualified deferred compensation subject to Section 409A of the
Code shall be delayed until the earlier of (A) the business day following the
six-month anniversary of the date his separation from service becomes effective,
and (B) the date of Brandt’s death, but only to the extent necessary to avoid
the imposition of accelerated or increased income taxes, excise taxes or other
penalties under Section 409A of the Code.  On the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (B) Brandt’s death, the Employer shall pay Brandt in a
lump sum the aggregate value of the non-qualified deferred compensation that the
Employer otherwise would have paid Brandt prior to that date under Sections 6(b)
or (d) of this Agreement, plus simple interest on such amount calculated at the
short-term applicable federal rate in effect on the date of Brandt’s separation
from service;  (iv) it is intended that each installment of the payments and
benefits provided under Sections 6(b) and (d) of this Agreement shall be treated
as a separate “payment” for purposes of Section 409A of the Code; and (v)
neither the Employer nor Brandt shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.
 
5.           The parties hereby agree that the Agreement will continue to be in
full force and effect as modified by the terms of this Amendment.
 
[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.
 

 
ARBINET CORPORATION
           
By:
/s/ Shawn F. O’Donnell
            Name:    Shawn F. O’Donnell     Title:  President and Chief
Executive Officer            
GARY G. BRANDT
           
/s/ Gary G. Brandt
 

 
 
 

--------------------------------------------------------------------------------

 